Citation Nr: 0944003	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Entitlement to an extension of the adjusted delimiting date 
for VA educational assistance benefits beyond September 9, 
2006.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to March 
1976 and from May 1980 to January 2000.  

The Veteran presented sworn testimony before the undersigned 
Veterans Law Judge during a hearing on appeal in August 2009.  
A transcript of the hearing has been made and reviewed in 
connection with this decision.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1975 to 
March 1976 and from May 1980 to January 2000; between March 
1976 and May 1980, he was in inactive duty status.

2.  It is neither claimed nor shown that the Veteran had 
additional active duty service after January 2000.  

3.  The veteran's eligibility for educational assistance 
under 38 U.S.C.A. Chapter 30 and Chapter 34 expired on 
September 9, 2006.  

4.  The evidence does not show, and the veteran does not 
contend, that a physical or mental disability prevented him 
from completing an educational program prior to his basic 
statutory delimiting period. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving VA educational benefits beyond September 9, 2006, 
are not met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 21.7050, 21.7051 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 includes enhanced duties to notify and assist claimants 
for VA benefits. VA regulations implementing the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a). 

In connection with the claim on appeal, the Veteran has been 
notified of the reasons for the denial of the claim, and has 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter).

The Veteran served on active duty from August 1975 to March 
1976 and from May 1980 to January 2000.  His adjusted 
delimiting date for the use of Chapter 30 benefits has been 
established as September 6, 2006.  He seeks an extension of 
this adjusted delimiting date.  

The Veteran initially applied for VA educational benefits 
when he was still on active duty in 1997.  It appears that he 
took classes for several years, studying business 
administration, apparently without achieving a degree.  

In 2005, the Veteran enrolled in an engineering program at a 
different educational institution.  He was accepted into the 
program and the university notified the VA of his enrollment 
for the fall semester in July 2005.  At that time, however, 
the RO did not have his complete service record, and 
calculated his delimiting date as having been in November 
1997.  Based upon this calculation, he was notified by letter 
of October 2005 that he was ineligible for benefits.  Relying 
upon the October 2005 letter, the Veteran withdrew from his 
class and submitted a notice of disagreement with the VA's 
determination as to his delimiting date.  The RO then 
requested documentation as to his service dates from the 
Veteran, who provided a copy of his final DD Form 214, but 
indicated that he did not have documentation of his period of 
service from 1980 to 1982.  The RO then requested a copy 
through official channels and this was received in August 
2006.  Based upon the complete documentation, the Veteran's 
delimitation date was recalculated as September 9, 2006.  

The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
Veteran's last discharge from active duty.  38 U.S.C.A. 
§ 3031; 38 C.F.R. § 21.7050.  There is no evidence or 
allegation that the Veteran had any active duty after January 
31, 2000. 

Due to the particular periods of time when the Veteran 
served, he was eligible for VA education benefits under two 
different programs, referred to as "Chapter 30" and 
"Chapter 34," after their United States Code citations.  In 
such cases of dual eligibility, governing law and regulation 
requires that a Veteran in this position will have his ten-
year period of eligibility reduced by the number of days he 
or she was not on active duty during the period beginning on 
January 1, 1977, and ending on June 30, 1985.  38 U.S.C.A. 
§ 3131(e); 38 C.F.R. § 21.7050(b).  

Thus, in calculating the Veteran's eligibility, the period of 
time between January 1, 1977, and May 27, 1980, (the date he 
re-entered onto active duty) must be subtracted from the ten 
year period of eligibility provided under the Chapter 30 
program.  Review of the calculations performed by the RO 
shows that this subtraction was performed correctly, yielding 
the proper delimiting date of September 9, 2006.

During the August 2009 hearing on appeal, the Veteran 
articulated his contentions as involving two different 
arguments.  First he argues that in 1979, he served a year of 
active reserve duty, which should be counted as active 
service for purposes of calculating his entitlement to VA 
educational benefits.  Second, he argues that he lost a year 
of schooling due to the VA's failure to properly calculate 
his delimitating date.  He notes that he dropped out of 
school in October 2005, a point in time when he was later 
deemed eligible for educational benefits.  He points out that 
he was not informed of the newly-recalculated delimitation 
date of September 2006 until that date had passed, meaning 
that he was precluded from pursuing his education in 2005 and 
2006. 

His first argument fails, as his assertion that he served on 
active reserve duty in 1979 is not supported by the evidence 
of record.  Review of his Forms DD 214 reveals that he was in 
fact engaged in inactive service during 1979, and he re-
entered active service in May 1980.  

His second argument also fails, because it was his 
responsibility to provide the VA with his complete service 
information in a timely fashion.  Ideally he should have done 
this immediately upon his discharge from active duty in 2000.  
His eligibility for VA education benefits was fixed by law, 
meaning that the clock was ticking and the time frame during 
which he could receive VA education benefits was tolling, 
regardless of whether he was actively pursuing his benefits 
or not.  In this case, it appears that he squandered outright 
his eligibility for educational assistance from the point 
when he was discharged from service in 2000 until 2005, when 
he enrolled in school, and then further squandered the year 
between September 2005 and September 2006, by withdrawing 
from school in October 2005.  

The law does provide that an extended period of eligibility 
may be granted when it is determined that the Veteran was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the Veteran's willful misconduct.  38 U.S.C.A. § 
3031(d); 38 C.F.R. § 21.7051(a)(2).  It must be clearly 
established by medical evidence that such a program of 
education was medically infeasible. 

In this case, the veteran does not assert that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  Rather, the 
Veteran's contentions are as set forth above.  The law, 
however, does not provide for an extension of educational 
assistance benefits on these theories of entitlement.  The 
Board is sympathetic to the veteran's situation, however, it 
is bound by law, and this decision is dictated by the 
relevant statutes and regulations.  The Board has no legal 
authority to consider the 'fairness' of the laws which it is 
legally bound to apply.  Darrow v. Derwinski, 2 Vet. App. 303 
(1992).

The Veteran was discharged from active duty in January 2000 
and has had six years since that time to use his VA education 
benefits; in addition to the three years prior to his 
discharge that he was able to avail himself of VA educational 
assistance.  The Board understands and appreciates the 
Veteran's desire to continue his education.  However, in the 
present case, it has not been established or even suggested 
that the Veteran had a physical or mental disability that 
precluded a program of education during his delimiting 
period--the only authorized basis for extending the 
delimiting date under the governing legal authority.

Thus, under these circumstances, there is no legal basis for 
extension of the Chapter 30 delimiting period past September 
9, 2006.  The Veteran's claim must be denied as lacking legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An extension of the delimiting date for VA educational 
assistance benefits beyond September 9 2006, is denied. 




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


